MARSHALL, C. J.:
1. Upon the trial of a person indicted for the murder of a policeman while in the act of making an arrest and search of a suspicious character, evidence that the accused had been convicted of another crime for whcih he had not served the full term of his imprisonment, that he had been indicted for still another crime, for which he had not- yet been tried, and that he had escaped from custody and was at the time of such homicide a fugitive from justice, as to both charges, is admissible for the purpose of showing motive.
2. Such evidence is not rendered incompetent because the deceased, who was a police officer in full uniform, had no knowledge or suspicion of such former unexpiated conviction, such other untried indictment, and that accused was a fugitive from justice; but it is sufficient if such arrest would likely lead to the discovery of same.
Judgment affirmed.
Hough, Wanamaker, Robinson, Jones, Matthias and Clark, JJ., concur.